


Exhibit 10.4


NAUTILUS, INC.
NON-EMPLOYEE DIRECTOR
NONSTATUTORY STOCK OPTION AGREEMENT


Nautilus, Inc. (the “Company”), through its Board of Directors or a Committee
thereof (the "Plan Administrator"), has granted to Director Name (the
“Optionee”), an option to purchase a total of XX,XXX shares of the Company's
Common Stock (the "Option Shares"), at an exercise price of $XX.XX for each
Option Share. This Option has been granted on Date, 20XX (the "Grant Date")
pursuant to the Nautilus, Inc. 2005 Long Term Incentive Plan (the “Plan”) which
is incorporated herein by reference. The terms defined in the Plan shall have
the same defined meanings herein.


1.    Nature of the Option. This Option is a nonstatutory stock option and is
not intended to qualify for any special tax benefits to the Optionee.


2.    Exercise Price. The exercise price is $XX.XX U.S. for each Option Share,
which price is not less than the Fair Market Value per share of the Common Stock
on the date of grant.


3.    Date Exercisable; Vesting.


3.1    This Option has been granted upon Optionee's election or appointment to
the Company's Board of Directors. Subject to the restrictions and conditions set
forth in the Plan, the Option shall become exercisable as to twenty-five percent
(25%) of the total number of Option Shares at the end of the twelve (12) month
period of Optionee's continuous service as a director of the Company following
the Grant Date. The Option shall thereafter become exercisable as to an
additional twenty-five percent (25%) of the total number of Option Shares at the
end of each subsequent twelve (12) month period of Optionee's continuous service
as a director of the Company.
3.2    In the event Optionee ceases to serve as a director of the Company, this
Option shall be exercisable thereafter only to the extent Optionee was entitled
to exercise it at the date Optionee is no longer serving as a director of the
Company.


4.    Exercise of Option. The Option may be exercised in whole or in part by
delivery to the Company, from time to time, of written notice, signed by
Optionee, specifying the number of Option Shares that Optionee then desires to
purchase, together with cash or check payable to the order of the Company, or
other form of payment acceptable to the Plan Administrator, for an amount of
United States dollars equal to the exercise price of such Option Shares.


5.    Duration of Option; Suspension or Termination of Option.


5.1    Subject to earlier termination in accordance with the Plan, this Option,
to the extent not previously exercised, shall terminate upon the earliest of the
following dates:


(i)    Three months after the date on which Optionee is no longer serving as a
member of the Company's Board of Directors;


(ii)    The date seven (7) years from the Grant Date (the “Expiration Date”); or


(iii)    The date of any transfer of the Option in violation of Section 6.
5.2    Suspension or Termination of Stock Options and SARs. This Option shall be
subject to




--------------------------------------------------------------------------------




suspension or termination by the Plan Administrator as set forth in Section 8(d)
of the Plan.


6.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of the descent or distribution or
pursuant to a qualified domestic relations order as defined by Section 414(p) of
the Internal Revenue Code or Title I of the Employee Retirement Income Security
Act or the rules thereunder, and may be exercised during the lifetime of
Optionee only by the Optionee. The terms of this Option shall be binding upon
the executors, administrators, heirs, successors and assigns of the Optionee.


7.    Adjustments Upon Recapitalization, Reorganization, and Certain Other
Events. In the event of a material alteration in the capital structure of the
Company on account of a recapitalization, stock split, reverse stock split,
stock dividend or otherwise, this Option shall be subject to adjustment by the
Plan Administrator in accordance with the Plan. This Option shall become
immediately exercisable, without regard to any contingent vesting provision set
forth herein, upon the occurrence of any of the following events: (i) the sale,
liquidation or other disposition of all or substantially all of the Company's
assets; (ii) a merger or consolidation of the Company with one or more
corporations as a result of which, immediately following such merger or
consolidation, the shareholders of the Company as a group hold less than a
majority of the outstanding capital stock of the surviving corporation; or (iii)
any person or entity, including any “person” as such term is used in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), becomes the “beneficial owner”, as defined in the Exchange Act, of shares
of the Company's Common Stock representing fifty percent (50%) or more of the
combined voting power of the voting securities of the Company.


8.    Disputes. Any dispute or disagreement that may arise under or as a result
of this Agreement, or any question as to the interpretation of this Agreement or
the Plan, shall be determined by the Plan Administrator in its absolute
discretion, and any such determination shall be final, binding, and conclusive
on all affected persons.


9.    Taxation Upon Exercise of Option.   Optionee understands that upon
exercise of this Option, Optionee may recognize income for federal and state
income tax purposes in an amount equal to the excess of the then fair market
value of the Option Shares over the exercise price.  Optionee shall be
responsible for all taxes, including but not limited to income, employment, and
withholding taxes, arising out of the exercise of the Option Shares.


10.    Governing Law. This agreement shall be interpreted and construed in
accordance with the laws of the State of Washington.


OPTIONEE                            NAUTILUS, INC.


                    By:        
Signature                            Signature
                
Print Name                            Print Name
    
Date                                Its:    




